 
EXHIBIT 10.36


Certain portions of this Exhibit 10.36 have been omitted based upon a request
for a confidential treatment and filed separately with the Securities and
Exchange Commission.




DOMAIN MONETIZATION AGREEMENT


 
THIS AGREEMENT (the “Agreement”), made effective this 24th day of June, 2009
(“Effective Date”) by and between NAME DRIVE, LLC, a limited liability company
duly organized under the laws of State of Maryland, (hereinafter “NAME DRIVE”),
and DOT VN, Inc., a corporation duly organized under the laws of the State of
Delaware (hereinafter “DOT VN”) (referred to collectively as the “Parties”).


WHEREAS, NAME DRIVE provides domain parking services internationally;


WHEREAS, DOT VN desires to provide such services in Vietnam; and


WHEREAS, NAME DRIVE and DOT VN are both willing to work jointly to provide such
services in Vietnam;


NOW, THEREFORE, in light of the mutual promises and covenants hereinafter set
forth and for consideration the sufficiency and receipt of which is hereby
acknowledged, the Parties agree to as follows:


Definitions:


Wild Carding – Specific advertising based on automated semantic rendering of
type-in traffic.


Domain Parking – the pointing of a domain or domains to NAME DRIVE’S system
where NAME DRIVE creates an automated webpage with pay per click advertising on
said page.


Reseller – a party who acts in the shoes of NAME DRIVE for the purpose of
promoting NAME DRIVE’S landing page services.


ARTICLE I
WILD CARD PROGRAM


A.
Structure of Domain Wild Card Program

 
1.           The Parties will implement and operate monetization program for
unregistered or expired domain names for the Vietnamese ccTLD (the “Domain Wild
Carding Program”).
 
2.           NAME DRIVE shall provide technical support, including but not
limited to hardware and software, and business development support in the
creation and commercialization of the Domain Wild Carding Program, as well as
such other support as may be required for the project from time to time.
 
 
1 of 10

--------------------------------------------------------------------------------

 
 
3.           DOT VN shall provide governmental policy support, infrastructure
and technological access in furtherance of the creation and commercialization of
Domain Wild Carding Program, as well as such other support as may be required
for the project from time to time.
 
B.
Distribution of Revenue and Accounting of Domain Wild Carding Program

 
1.           In consideration for their respective investment in the development
of a Wild Carding Program, DOT VN and NAME DRIVE shall divide any revenue
derived from the Domain Wild Carding Program as follows:
 
i)              DOT VN shall be entitled to [CONFIDENTIAL TREATMENT REQUESTED]
percent ([CONFIDENTIAL TREATMENT REQUESTED]%) of all revenue derived from the
Wild Carding Program; and
 
ii)             NAME DRIVE shall be entitled to [CONFIDENTIAL TREATMENT
REQUESTED] percent ([CONFIDENTIAL TREATMENT REQUESTED]%) of all revenue derived
from the Wild Carding Program.
 
2.           NAME DRIVE shall provide DOT VN with a web interface which provides
all relevant information and statistics on a real-time basis related to the
calculation of revenue.
 
3.           NAME DRIVE shall be responsible for the receipt, accounting and
distribution of all monies received in connection with the Domain Wild Carding
Program and shall provide DOT VN with reports and accounting information, in a
format itemized by domain name, on a (i) bi-weekly; (ii) monthly; (iii)
quarterly; (iv) six month; and (v) annual basis.  Further, DOT VN shall have the
right to audit all records and reports upon three (3) days notice.  However, DOT
VN understands that some material is confidential in accordance with Name
Drive’s contract with Google and thus payments from Google, associated claw
backs and NAME DRIVE back office access will not be provided in any audit except
as it pertains to revenue generated under this contract.
 
4.           Distributions of all revenue, in accordance with Article I(B)(1),
shall be made on a net 15 basis to DOT VN via wire transfer to DOT VN’s
account.  DOT VN shall provide all wire information in writing within ten (10)
business days of the signing of this agreement.
 
ARTICLE II
DOMAIN PARKING PROGRAM


A.
Structure of Domain Parking Program

 
1.           DOT VN shall assist and promote NAME DRIVE’S parking platform as a
reseller of NAME DRIVE’S services (the “Domain Parking Program”).  DOT VN shall
provide any advertising using NAME DRIVE’S trademarks or logos (“The Marks”) at
least five (5) business days prior to use and NAME DRIVE shall have the
opportunity to ascent to the use of The Marks prior to use.  Nothing herein
shall be deemed as an assignment of The Marks.  All other reseller terms as
listed on NAME DRIVE’S terms and conditions website shall apply.
 
 
2 of 10

--------------------------------------------------------------------------------

 
 
2.           NAME DRIVE shall provide technical support, including but not
limited to hardware and software, and business development support in the
creation and commercialization of the Domain Parking Program, as well as such
other support as may be required for the project from time to time.
 
3.           DOT VN shall provide governmental policy support; infrastructure
and technological access in furtherance of the creation and commercialization of
Domain Parking Program; sales support, as well as such other support as may be
required for the project from time to time.
 
B.
Distribution of Revenue and Accounting of Domain Parking Program

 
1.           In consideration for their respective investment in the development
of a Domain Parking Program, DOT VN and NAME DRIVE shall divide any revenue
derived from the Domain Parking Program as follows:
 
iii)             DOT VN shall be entitled to [CONFIDENTIAL TREATMENT REQUESTED]
percent ([CONFIDENTIAL TREATMENT REQUESTED]%) of all revenue derived from the
Domain Parking Program; and
 
iv)             NAME DRIVE shall be entitled to [CONFIDENTIAL TREATMENT
REQUESTED] percent ([CONFIDENTIAL TREATMENT REQUESTED]%) of all revenue derived
from the Domain Parking Program.
 
2.           NAME DRIVE shall provide DOT VN with a web interface which provides
all relevant information and statistics on a real-time basis related to the
calculation of revenue.
 
3.           NAME DRIVE shall be responsible for the receipt, accounting and
distribution of all monies received in connection with the Domain Parking
Program and shall provide DOT VN with reports and accounting information, in a
format itemized by domain name, on a (i) bi-weekly; (ii) monthly; (iii)
quarterly; (iv) six month; and (v) annual basis.  Further, DOT VN shall have the
right to audit all records and reports upon three (3) days notice.  However, DOT
VN understands that some material is confidential in accordance with Name
Drive’s contract with Google and thus payments from Google, associated claw
backs and NAME DRIVE back office access will not be provided in any audit except
as it pertains to revenue generated under this contract.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES


A.
Representations and Warranties by NAME DRIVE.



1.           Organization.  NAME DRIVE is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of
Maryland, USA.


2.           Authority; Consents and Approvals; No Violations.  NAME DRIVE has
the full corporate power and authority and legal right to execute and deliver
this Agreement, and otherwise to perform its obligations hereunder.  This
Agreement has been validly executed and delivered by NAME DRIVE and will
constitute a valid and binding obligation of NAME DRIVE enforceable in
accordance with its terms, except to the extent such enforceability may be
limited by the effects of bankruptcy, insolvency, reorganization, moratorium or
other similar laws  affecting creditors' rights generally, and by the effect of
general principles of equitable law, regardless of whether such enforceability
is considered in a proceeding in equity or at law.  The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
do not and will not violate any provision of NAME DRIVE's Certificate of
Formation or Operating Agreement or violate, conflict with, result in a breach
of or constitute (with or without due notice, lapse of time or both) a default
under any agreement, license, contract, franchise, permit, indenture, lease, or
other instrument to which NAME DRIVE is a party, or by which it or any of its
assets are bound.
 
 
3 of 10

--------------------------------------------------------------------------------

 
 
3.           Intellectual Property. NAME DRIVE warrant and represent that the
exercise of any rights by DOT VN in accordance with this Agreement will not
infringe upon the any right of any third party.


i)             All intellectual property that NAME DRIVE uses and provides to
DOT VN does not infringe any patent, trademark, trade name, copyright or title.


ii)             NAME DRIVE has taken all reasonable steps to secure such
licenses and/or patents, trademarks, trade name or copyright related to the
technology, software or processes associated with the operation of the Domain
Wild Carding and Domain Parking Programs.


iii)             NAME DRIVE shall grant and assign to DOT VN the benefit of all
warranties and representations made for NAME DRIVE’s benefit by any third party
if DOT VN has a cause of action against such third party or requires such grant
or assignment to defend itself against a lawsuit.


iv)             That there are no liens, encumbrances and/or obligations in
connection with the technology or processes that Domain Wild Carding and Domain
Parking Programs is based or any of the intellectual property of NAME DRIVE
other than such liens, encumbrances and/or obligations specifically set forth
herein or that will not have a materially adverse effect on the consummation of
the transactions contemplated hereby.


4.           Vietnamese law. NAME DRIVE shall, in connection with the Domain
Wild Carding and Domain Parking Programs, comply with any and all restrictions
required by applicable Vietnamese laws and regulations, as amended, including
but not limited to content restrictions so long as DOT VN first notifies NAME
DRIVE of such content restrictions.


B.
Representations and Warranties by DOT VN.



1.           Organization.  DOT VN is a corporation duly organized, validly
existing and in good standing under the laws of the state of Delaware, USA.
 
 
4 of 10

--------------------------------------------------------------------------------

 
 
2.           Authority; Consents and Approvals; No Violations.  DOT VN has the
full corporate power and authority and legal right to execute and deliver this
Agreement, and otherwise to perform its obligations hereunder.  This Agreement
has been validly executed and delivered by DOT VN and will constitute a valid
and binding obligation of DOT VN enforceable in accordance with its terms,
except to the extent such enforceability may be limited by the effects of
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally, and by the effect of general principles
of equitable law, regardless of whether such enforceability is considered in a
proceeding in equity or at law.  The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby do not and will not
violate any provision of DOT VN's Certificate of Incorporation or Bylaws or
violate, conflict with, result in a breach of or constitute (with or without due
notice, lapse of time or both) a default under any agreement, license, contract,
franchise, permit, indenture, lease, or other instrument to which DOT VN is a
party, or by which it or any of its assets are bound.


3.           DOT VN understands that Name Drive is not familiar with Vietnam law
and that DOT VN is responsible for informing NAME DRIVE of any content
restrictions pertaining to Vietnam Law prior to there being any problems and as
such DOT VN agrees to indemnify NAME DRIVE for any such problems or issues
regarding content which it fails to provide written notification to NAME DRIVE
in accordance with A(4) above.


ARTICLE IV
CONFIDENTIALITY


A.           Acknowledgment.  Both Parties acknowledge and agree that both the
DOT VN Information and the NAME DRIVE Information (collectively the
“Information”) is confidential and proprietary.  The Parties agree not to use
the Information during the term of this Agreement for any purpose other than as
permitted or required for the performance by each Party hereunder.  The Parties
further agree not to disclose or provide any such Information to any third party
and to take all necessary measures to prevent any such disclosure by its
employees, agents, contractors, or consultants during the term hereof.  Nothing
contained herein shall prevent either Party from using, disclosing or
authorizing the disclosure of any Information which (i) was in the public domain
at the time it was disclosed or has entered the public domain through no fault
of the receiving party; (ii) was independently developed by the receiving party
without any use of the Information; or (iii) became known to the receiving
party, without restriction, from a source other than the disclosing party,
without breach of this Agreement by the receiving party and otherwise  not in
violation of the disclosing party's rights.  In addition, the receiving party
may disclose the other party’s Information as required under applicable law or
regulation, including rules of any applicable securities exchange, or pursuant
to the order or requirement of a court, administrative agency, or other
governmental body; provided, however, that the receiving party will provide
prompt prior notice of such disclosure to the disclosing party to enable the
disclosing party to seek a protective order or otherwise restrict such
disclosure.
 
 
5 of 10

--------------------------------------------------------------------------------

 
 
ARTICLE V
INDEMNIFICATION

 
A.           NAME DRIVE’s Obligations.  The NAME DRIVE agrees to indemnify,
defend, and shall hold harmless DOT VN, its directors, employees and/or its
agents, and to defend any action brought against said parties with respect to
any claim, demand, cause of action, debt or liability, including reasonable
attorneys' fees to the extent that such action is based upon a claim, resulting
from any action by NAME DRIVE, its officers, directors, agents or affiliates
during the term of this Agreement, and is based upon a claim that: (i) is true,
(ii) would constitute a breach of any of NAME DRIVE's representations,
warranties, or agreements hereunder, (iii) arises out of the negligence or
willful misconduct of NAME DRIVE, or (iv) arises out of the breach of any
agreement between NAME DRIVE and any third party.
 
B.           DOT VN’s Obligations.  DOT VN agrees to indemnify, defend, and
shall hold harmless NAME DRIVE, its directors, employees and agents, and defend
any action brought against same with respect to any claim, demand, cause of
action, debt or liability, including reasonable attorneys' fees, to the extent
that such an action is based upon a claim, resulting from any action by DOT VN,
its officers, directors, agents or affiliates during the term of this Agreement,
and is based upon a claim that: (i) is true, (ii) would constitute a breach of
any of DOT VN’s representations, warranties, or agreements hereunder,  (iii)
arises out of the negligence or willful misconduct of DOT VN or (iv) arises out
of the breach of any agreement between DOT VN and any third party.
 
C.           Notice. In claiming any indemnification hereunder, the indemnified
party shall promptly provide the indemnifying party with written notice of any
claim, which the indemnified party believes falls within the scope of the
foregoing paragraphs.  The indemnified party may, at its expense, assist in the
defense if it so chooses, provided that the indemnifying party shall control
such defense, and all negotiations relative to the settlement of any such
claim.  Any settlement intended to bind the indemnified party shall not be final
without the indemnified party's written consent, which shall not be unreasonably
withheld. 
 
ARTICLE VI
TERM AND TERMINATION


A.           Term.  This Agreement shall take effect as of the Effective Date
and shall continue for a period of one (1) year.  Thereafter, this Agreement
shall be renewed for additional periods of one (1) year each, if each of the
parties shall have give the other notice of its renewal of this agreement no
later then one hundred twenty (120) days prior to the end of the term of this
Agreement.


B.           Termination.  Notwithstanding the provisions of Article VI(A)
above, this Agreement may be terminated in accordance with the following
provisions:


1.           Either party hereto may terminate this Agreement at anytime by
giving notice in writing to the other party, which shall be effective upon
dispatch, should the other party file a petition of any type as to its
bankruptcy, be declared bankrupt, become insolvent, make an assignment for the
benefit of its creditors, go into liquidation or receivership.
 
 
6 of 10

--------------------------------------------------------------------------------

 
 
2.           Either party may terminate this Agreement by giving notice in
writing to the other party should an event of Force Majeure continue for more
than six (6) months as provided in Article VII(D) below.


3.           Either party may terminate this Agreement by giving notice in
writing to the other party in the event the other party is in material breach of
this Agreement and shall have failed to cure such breach within thirty (30) days
of receipt of written notice thereof from the non-breaching party.


4.           Either party may terminate this Agreement for any reason via notice
in writing to the other party provided that such termination is effective sixty
(60) days after receipt of such written notice.


5.           The Parties may at any time mutually terminate this Agreement,
provided that such termination is evidenced by written document signed by both
Parties.


C.           Rights and Obligations upon Termination.  In the event of
termination of this Agreement for any reason, the parties shall have the
following rights and obligation:


1.           Termination of the Agreement shall not release either party from
the obligation to make payment on all amounts due as of the date of Termination.


2.           The Parties obligations pursuant to Article IV and V hereof shall
survive the termination of this agreement.


3.           Upon termination of this Agreement, the Parties will cease to
display or otherwise use all trademarks, service marks, trade names, copyrights,
other proprietary designations, and variations and combinations thereof, for
which consent to display or otherwise use was granted, and will deliver to the
owner or destroy them, at the owner’s sole discretion, free of any charge, all
materials of any type or kind displaying or otherwise using the same which are
in the other Party’s control.


4.           Upon termination any revenue shall continue to be split in
accordance with the terms of this agreement until there is no more revenue.


ARTICLE VII
FORCE MAJEURE


A.           Definition.  Force Majeure shall mean any event or condition, not
existing as of the date of signature of this Agreement, not reasonably
foreseeable as of such date and not reasonably within the control of either
party, which prevents in whole or in material part, the performance by one of
the parties of its obligations hereunder or which renders such obligations so
difficult or costly as to make such performance commercially
unreasonable.  Without limiting the foregoing, the following shall constitute
events or conditions of Force Majeure: acts of State or governmental action,
riots, disturbance, war, strikes, terrorism, lockouts, slowdowns, prolongs
shortage of energy supplies, epidemics, fire, flood, hurricane, typhoon,
earthquake, lightning and explosion.  It is in particular expressly agreed that
any changes to any applicable Vietnamese laws or regulations which would affect
the fulfillment by DOT VN of its obligations hereunder shall constitute an event
of Force Majeure.
 
 
7 of 10

--------------------------------------------------------------------------------

 
 
B.           Notice.  Upon giving notice to the other party, a party affected by
an event of Force Majeure shall be released without any liability on its part
from the performance of obligations under this Agreement, except for the
obligations under Articles IV, V and VI(C), but only to the extent and only for
the period that its performance of such obligations is prevented by the event of
Force Majeure.  Such notice shall include a description of the event of Force
Majeure, and its cause and possible consequences.  The party claim Force Majeure
shall promptly notify the other party of the termination of such event.


C.           Suspension of Performance.  During the period that the performance
by one of the parties of its obligations under this Agreement has been suspended
by reason of an event of Force Majeure, the other party may likewise suspend the
performance of all or part of its obligations hereunder to the extent that such
suspension is commercially reasonable.


D.           Termination.  Should the period of Force Majeure continue for more
than six (6) consecutive months, either party may terminate this Agreement
without liability to the other party except for payments due to such date, upon
giving written notice to the other party.


ARTICLE VIII
MISCELLANEOUS


A.           Relationship.  This Agreement does not make either party the
employee, agent or legal representative of the other for any purpose
whatsoever.  Neither party is granted any right or authority to assume or to
create any obligation or responsibility, express or implied, on behalf of or in
the name of the other party.  In fulfilling its obligations pursuant to this
Agreement each party shall be acting as an independent contractor.


B.           Assignment.  Neither party shall have the right to assign or to
otherwise transfer its rights and obligations under this Agreement except with
the prior written consent of the other party.  Further any successor in interest
by merger, operation of law, assignment, purchase or otherwise of the entire
party shall acquire all rights and obligations of such party hereunder.  Any
prohibited assignment shall be null and void.  If such other party consents as
stated above, any potential assignee must agree to abide by the terms and
conditions of this Agreement.  "Assignment" shall be deemed to include the
transfer of substantially all the assets of, or majority interest in the voting
stock of, either party, or the merger of either party with one or more third
parties which changes the majority ownership of the party.


C.           Disputes.  In the event of any dispute, the parties respective
decision makers agree to meet within ten (10) business days and in good faith
seek an informal resolution of the disputed issue.  If no resolution is reached,
the parties agree to submit any claim, dispute or controversy (“Claim”) against
the other, or against the employees, agents or assigns of the other, arising
from or relating in any way to this Agreement, including Claims regarding the
applicability of this arbitration clause or the validity of the entire
Agreement, to binding arbitration to be administered by JAMS, in San Diego,
California, under its Streamlined Rules, unless the parties otherwise
agree.  The sole arbitrator shall have the power to determine issues of
arbitrability, and shall apply the laws of the State of California, except for,
and limited only to claims or issues where California law is preempted by
federal statute.  All other issues shall be governed by applicable California
law, excluding the Convention on Contracts for the International Sale of Goods
and that body of law known as conflicts of laws.  If the parties cannot agree on
a single arbitrator, a panel of 3 arbitrators shall be employed, the parties
each selecting one arbitrator, and the two arbitrators so selected shall choose
a third “independent” arbitrator.  All arbitrators must either be licensed
attorneys or retired judges.  The parties shall have right to full discovery to
the extent permitted by the California Code of Civil Procedure and California
Rules of Court applicable to judicial arbitrations.  The arbitrator(s) shall be
empowered to appoint experts and/or consultants, resolve discovery disputes
grant equitable relief, compensatory and punitive damages, and grant any relief
a party could obtain in an action initiated in the a California Superior Court,
proceed ex-parte should one party fail to appear, and grant any other type of
relief appropriate to the particular circumstances.  The arbitrator shall have
the power to award the prevailing party its litigation expenses including
reasonable attorneys fees and costs, and expert witness fees.  The hearing shall
take place within 6 months of submission to arbitration.  No pre-hearing motions
may be filed, other than with respect to requests for injunctive relief and
discovery disputes.  All arbitration hearings shall be via telephone.  Judgment
may be entered in any court of competent jurisdiction.  The parties agree that
all proceedings are confidential in perpetuity, except as required by applicable
law or pursuant to the authority of a regulatory body.
 
 
8 of 10

--------------------------------------------------------------------------------

 
 
D.           Amendment.  This Agreement may not be modified or amended except by
an instrument in writing signed by each of the parties hereto, or their
respective permitted successors in interest.


E.           Waiver.  No term or condition of this Agreement shall be deemed to
have been waived, nor any estoppel against the enforcement of any provision of
this Agreement, except by written instrument of the party charged with such
waiver or estoppel.  In addition, no such written waiver or estoppel that is in
effect shall be deemed to be a continuing waiver unless specifically stated
therein, shall operate only as to the specific term or condition waived and
shall not constitute a waiver as to any act other than that specifically waived
or as to any term, condition or obligation that comes into effect subsequent to
the written waiver.


F.           Agreement in Counterparts.  This Agreement may be executed in
counterparts, each of which thus executed shall be deemed an original, but all
of which, taken together, shall constitute one and the same agreement, binding
upon the parties hereto, their administrators, successors and permitted assigns.


G.           Severability.  If any provision of this Agreement, or the
application thereof, shall be determined by a court of competent jurisdiction to
be invalid or unenforceable, then this Agreement shall remain in full force and
effect between the parties to the greatest extent permitted by law unless the
invalidity or unenforceability of such provision or provisions destroys or
materially impairs the basis of the bargain between the parties as contained in
this Agreement.


H.           Captions; References.  Article and paragraph headings in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.  Whenever the terms "hereof",
"hereby", "herein" or words of similar import are used in this Agreement they
shall be construed as referring to this Agreement in its entirety rather than to
a particular paragraph or provision, unless the context specifically indicates
to the contrary.  Any reference to a particular or "Paragraph" or “Article”
shall be construed as referring to the indicated paragraph or section of this
Agreement unless the context specifically indicates to the contrary.


I.           Notices. Any notice, direction or other instrument required or
permitted to be given under or in connection with this Agreement shall be
effective when either delivered personally, mailed by certified mail, return
receipt requested (with postage prepaid), to the addresses listed below, or
deposited with Federal Express or other reputable courier (with fee prepaid) for
overnight delivery to the addresses listed below:


If to DOT VN:


DOT VN, Inc.     
Attn: Legal Department    
9449 Balboa Ave., Suite 114 
San Diego, California 92123   


If to NAME DRIVE:


NAME DRIVE, LLC
Attn: Gregory J. Manriquez
2141 Wisconsin Ave., Suite C-2
Washington, DC 20007


Any party may change its address for service from time to time by notice given
in accordance with the foregoing and any subsequent notice shall be sent to the
party at its new address, as so noticed.
 
J.           Entire Agreement.  The parties have read this Agreement and agree
to be bound by its terms, and further agree that it constitutes the complete and
entire Agreement of the parties and supersedes all previous and contemporaneous
communications, oral, implied or written, and all other communications between
them relating to the subject matter thereof.  No representations or statements
of any kind in relation to the subject matter hereof made by either party, which
are not expressly stated herein, shall be binding on such party.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
9 of 10

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement, thereunto
duly authorized on the day and year above written.

 
DOT VN, INC.
 
 
        /s/ Thomas Johnson                               
 
By:  Thomas Johnson
Its:   Chief Executive Officer
NAME DRIVE, LLC
 
 
        /s/ Ashkaan Rahimi                        
 
By:  Ashkaan Rahimi
Its:   Chief Business Development Officer

 

 
 
10 of 10

--------------------------------------------------------------------------------

 


